 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolonManufacturing CompanyandUnited Paper-workers InternationalUnion,AFL-CIO. Case1-CA-10806January 23, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHERUpon a charge filed on June 23, 1975, by UnitedPaperworkers International Union, AFL-CIO, here-in called the Union, and duly served on Solon Manu-facturing Company, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region 1,issued a complaint on July 30, 1975, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 29, 1975, fol-lowing a Board election in Case 1-RC-13551, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about July 11, 1975, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 18, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On October 22, 1975, counsel for the Acting Gen-eralCounsel, hereinafter called General Counsel,filed directly with the Board a Motion for SummaryJudgment. Subsequently, on November 7, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed amemorandum in opposition thereto and motion forIOfficial notice is taken ofthe recordin the representation proceedingCase 1-RC-13551,as the term"record" is defined inSecs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F.2d 683 (C A 4,1968);GoldenAge Beverage Co,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A 5, 1969),Intertype Co v Penello,269 F.Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F 2d 91 (C.A 7,1968), Sec.9(d) of the NLRA.hearing as a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional 'Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits the re-fusal to bargain, but attacks the Union's certificationon the basis of its objections to the election in theunderlying representation case, specifically its objec-tions concerning misrepresentations, election inter-ference, and an improper promise to waive initiationfees.Respondent asserts an evidentiary hearing isnecessary to resolve the factualissuesraised by suchobjections. The General Counsel contends that Re-spondent is raising issues which were considered andresolved in the representation case, and this it maynot do. We agree with the General Counsel.Review of the record herein, including the recordin Case 1-RC-13551, reveals that, pursuant to a Stip-ulation for Certification Upon Consent Election, arunoff election 2 was held on December 4, 1974,which the Union won. Respondent filed timely ob-jections to conduct affecting the results of the elec-tion, alleging, in substance, factual misrepresenta-tions in leaflets, illegal electioneering, electioninterference by state legislators, and a union promiseto waive initiation fees in violation of the SupremeCourt's decision inN. L. R. B. v. Savair ManufacturingCo., 414 U.S. 270 (1973). After investigation, the Re-gional Director, on January 27, 1975, issued his Re-port on Objections to Runoff Election in which herecommended that the objections be overruled intheir entirety and that the Union be certified. There-after,Respondent filed timely exceptions to the Re-gional Director's report in which Respondent specifi-callyreiterateditsmisrepresentation,electioninterference, and fee waiver objections, and request-ed a hearing thereon. On May 29, 1975, after consid-eration of Respondent's objections, a Board panelissued its Decision and Certification of Representa-tive in which it adopted the Regional Director's find-ings and recommendations and certified the Union.It is well settled that in the absence of newly dis-2The ballot for the original election, conducted on November 12, 1974,included Intervenor United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as a party to the election Such election wasinconclu-sive, however,as none ofthe choices on the ballot received a majority of thevalid votes cast The Intervenor receivedthe lowestnumber ofvalid votescast and,therefore,itwas deletedfrom the ballot and a runoffelection wasconducted between the two choices on the originalballot whichreceived thehighest and the next highest number of votes222 NLRB No. 84 SOLON MANUFACTURING COMPANY543covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that - any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable 4 in this unfairlabor practice proceeding.'We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein 611.THE LABOR ORGANIZATION INVOLVEDUnited Paperworkers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit IThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Maine corporation with places ofbusinessin Solon and Skowhegan, Maine, where it isengaged in the manufacture, sale, and distribution ofvarious wood products. Respondent, in the courseand conduct of its business, causes, and continuouslyhas caused at all times material herein, large quanti-tites of wooden products to be purchased and trans-ported in interstate commerce from and through var-iousStates of the United States other than the StateofMaine.We find, on the basis of the foregoing, the Respon-dent is, and has been at all times material herein, an3 SeePittsburgh Plate Glass Co. vN.L R B.,313 U S. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102 67(f) and 102 69(c)-4 Respondent denies the General Counsel's allegation that, on or aboutJune 9,1975, and at numerous times thereafter,the Union requested Re-spondent to bargain collectively In this regard,Respondent contends theUnion's letter of June 9, 1975, is not an effective request to bargain and,therefore.its failure to respond thereto does not constitute a refusal to bar-gain as of that date However,Respondent'sanswer admits that, on orabout July 11, 1975, it refused to bargain collectively with the Union. Evenaccepting,arguendo,Respondent's contention that the Union's June 9 letterisnot an effective request, any request to bargain by the Union, afterRespondent's admitted-refusal on July 11',1975, would have been futile. Inthese circumstances,a request to bargain is not a prerequisite to the findingof an 8(a)(5) violationCf,Old Town, Shoe Company,91 NLRB 240 (1950),Richardson Chemical Company,Allied Kelite Products Division,222 NLRB- 5(1976)Accordingly,we find that Respondent has refused to bargain on andafterJuly 11, 1975.5As to Respondent's contention that a factual hearing must be held on itselection objections,initially,we note that Respondent raised this issue previ-ously in its exceptions to the Regional Director'sReport on Objections toRunoff Election Further,it isi established that no hearing is required where,as here, there are no properly litigable issues of fact to be resolved.LocustIndustries, Inc,221 NLRB No 85 (1975),Janler Plastic Mold Corporation,19i_*'T°' "^11971).All full-time and regular part-time productionand maintenance employees, shipping depart-mentemployees,and truck drivers atRespondent's Solon and Skowhegan, Maineplants, but excluding temporary and casual em-ployees, sales employees, office clerical employ-ees, guards, and supervisors as defined in theAct.2.The certificationOn December 4, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 29, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.6 Pursuant to the commerce data set forth in the Stipulation for Certifica-tionUpon Consent Election in Case i-RC-13551, jurisdictionhad beenasserted ovei the Respondent.7Respondent notes that both the complaint and the Motion for Summary'Judgment inadvertently omit the phrase"office clerical employees" fromthe exclusionary portion of the appropriate bargaining unit descriptionstherein, and Respondent requests that the Board clarify the appropriate unitby including this phrase as set forth in the Certification of RepresentativeBy letter dated December 11, 1975, counsel for the General Counsel alsorequested correction of this inadvertent error Accordingly, we shall de-scribe the appropriate bargaining unit as provided in the Certification ofRepresentative. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondent's Refusal To BargainCONCLUSIONS OF LAWCommencing on or about July 11, 1975, and con-tinuing at all times thereafter to date, the Respon-dent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that the Respondent has,since July 11, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:1.Solon Manufacturing Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.UnitedPaperworkers InternationalUnion,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All full-time and regular part-time productionand maintenance employees, shipping departmentemployees, and truck drivers at Respondent's Solonand Skowhegan, Maine, plants, but excluding tempo-rary and casual employees, sales employees, officeclerical employees, guards, and supervisors as de-fined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since May 29, 1975, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about July 11, 1975, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that Respondent, SolonManufacturingCompany,Solon,Maine,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours, and other terms and con-ditions of employment with United Paperworkers In-ternationalUnion,AFL-CIO,as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit: SOLON MANUFACTURING COMPANYAll full-time and regular part-time productionand maintenance employees,shipping depart-mentemployees,andtruckdriversatRespondent'sSolon and Skowhegan, Maine,plants,but excluding temporary and casual em-ployees, sales employees,office clerical employ-ees, guards,and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Solon and Skowhegan, Maine, facil-ities copies of the attached notice marked "Appen-dix." 8 Copies of said notice, on forms provided bythe Regional Director for Region I, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIX545NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Unit-ed Paperworkers International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, shipping de-partment employees, and truck drivers atRespondent's Solon and Skowhegan, Maine,plants, but excluding temporary and casualemployees, sales employees, office clericalemployees, guards, and supervisors as definedin the Act.SOLON MANUFACTURING COMPANY8In the event thatthisOrder is enforced bya Judgmentof a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shall read "PostedPursuant to aJudgment ofthe United States Court of AppealsEnforcing anOrder of theNational LaborRelations Board "